Case 13-40837-JDP        Doc 930     Filed 08/05/19 Entered 08/05/19 17:46:08             Desc Main
                                    Document      Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

 In Re:
                                                      Case No. 13-40837-JDP
 HOKU MATERIALS, INC., and HOKU                       Chapter 7
 CORPORATION,
                                                      (Substantively Consolidated)
                        Debtors.

     ORDER ALLOWING CLAIM NUMBER 51 IN AN AMOUNT OF $20,000,000.00

          THIS MATTER came before the Court on the Chapter 7 Trustee’s Objection to Claim

 and Notice, Dkt. No. 891, to the claim filed by Shanghai Alex New Energy Co., Ltd. (Claim No.

 51). Notice of the objection to the claim was sent to the creditor and a request for hearing or

 reply to the objection has not been made within the time period allowed. The Court having

 reviewed the Objection, and for good cause shown;

          IT IS HEREBY ORDERED THAT Shanghai Alex New Energy Co., Ltd.’s Claim No. 51

 shall be disallowed to the extent objected to. Claim No. 51 shall be allowed as a general

 unsecured claim in the amount of $20,000,000.00.


 //end of text//


                                                      DATED: August 5, 2019


                                                      _________________________
                                                      Jim D. Pappas
                                                      U.S. Bankruptcy Court Judge


 Submitted by Jason R. Naess, Counsel for Gary L. Rainsdon, Trustee
